Citation Nr: 0000201	
Decision Date: 01/05/00    Archive Date: 12/28/01

DOCKET NO.  98-10 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension for a surviving spouse 
based on the need for aid and attendance or housebound 
status.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1945.  The veteran died in May 1984.  The appellant 
is the surviving spouse of the veteran.

This matter arises from a November 1997 rating decision of 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant's disabilities include status post 
cerebrovascular accident with ataxia. 

2.  The appellant is not blind, or nearly blind, and is not 
institutionalized in a nursing home on account of physical or 
mental incapacity.

3.  The appellant's disabilities, when considered in 
conjunction with each other, do not result in her inability 
to care for her daily personal needs without regular personal 
assistance from others, nor do they result in an inability to 
protect herself from the hazards and dangers of her daily 
environment.

4.  The appellant's disabilities do not result in her 
confinement to her home and the immediate premises.



CONCLUSIONS OF LAW

1.  The criteria for a special monthly pension by reason of 
the appellant being in need of the regular aid and attendance 
of another person have not been met.  38 U.S.C.A. §§ 1502, 
1521 (West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).

2.  The criteria for a special monthly pension by reason of 
the appellant being housebound due to disabilities have not 
been met.  38 U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. 
§§ 3.351, 3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant has contended that she is in need of the 
regular aid and attendance of another person in order to 
accomplish the activities of daily living.  

Initially, the Board finds that the appellant's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, she has presented a claim that is plausible.  

The RO has met its duty to assist the appellant in the 
development of her claim under 38 U.S.C.A. § 5107 (West 
1991).  There is no indication from the appellant or her 
representative that there is outstanding evidence that would 
be relevant to this claim.  The Board finds that the duty to 
assist the appellant has been satisfied.  See Epps v. Brown, 
9 Vet. App. 341 (1996).

For pension purposes, a person shall be considered to be in 
need of regular aid and attendance if such person is (1) 
blind, or so nearly blind as to have corrected visual 

acuity of 5/200 or less, in both eyes, or concentric 
contraction of the visual field to 5 degrees or less, or (2) 
a patient in a nursing home on account of mental or physical 
incapacity, or (3) establishes a factual need for aid and 
attendance.  38 U.S.C.A. § 1502(b) (West 1991); 38 C.F.R. § 
3.351 (1999).

Determinations as to need for aid and attendance must be 
based on actual requirements of personal assistance from 
others.  In making such determinations, consideration is 
given to such conditions as: inability of the appellant to 
dress or undress herself or to keep herself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; inability 
of the appellant to feed herself through loss of coordination 
of upper extremities or through extreme weakness; inability 
to attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
her daily environment.  Bedridden will be a proper basis for 
the determination.  For the purpose of this regulation, 
"bedridden" will be that condition which, through its 
essential character, actually requires that the claimant 
remain in bed.  The fact that a claimant has voluntarily 
taken to bed or that a physician has prescribed rest in bed 
for the greater or lesser part of the day to promote 
convalescence or cure will not suffice.  It is not required 
that all of the disabling conditions enumerated above be 
found to exist before a favorable rating may be made.  The 
particular personal functions that the appellant is unable to 
perform should be considered in connection with the condition 
as a whole.  It is only necessary that the evidence 
establishes that the appellant is so helpless as to need 
regular aid and attendance, not that there be a constant 
need.  38 C.F.R. § 3.352(a) (1999).

Pension benefits are payable by reason of being housebound 
when, in addition to having a single permanent disability 
rated as 100 percent disabling under the 

schedule, the appellant has a separate disability or 
disabilities independently ratable at 60 percent or more 
disabling, or is substantially confined as a direct result of 
her disabilities to her dwelling and the immediate premises, 
or if institutionalized to the ward or clinical area.  38 
U.S.C.A. §§ 1502, 1521 (West 1991); 38 C.F.R. § 3.351 (1999).

A private aid and attendance examination report, received by 
the RO in September 1997, showed that the surviving spouse 
was not bedridden, could walk in and out of her home 
unassisted and was able to perform all daily self care 
functions without assistance.  Physical examination revealed 
that the appellant was unsteady on her feet secondary to a 
cerebrovascular accident (CVA).  The diagnosis was vertigo.  

In a private examination report, received by the RO in 
January 1998, the physician reported that the appellant, the 
surviving spouse, was 75 years old.  She had a stroke in July 
1997 with residual lower extremity weakness and imbalance, 
causing her to use a cane when she walked.  She was not 
bedridden, and she could dress, bathe, go to the bathroom, 
eat, and walk in and out of her home unassisted.  The 
diagnosis was CVA with lower extremity weakness and 
unbalance.  

A private physician, in August 1998, diagnosed status post 
CVA with ataxia.  The appellant was unsteady on her feet and 
used a cane to get around.  The appellant was not bedridden.  
She could dress, bathe, go to the bathroom, eat, and walk in 
and out of home unassisted.  

When all the evidence is assembled, the determination must 
then be made as to whether the evidence supports the claim or 
is in relative equipoise, with the appellant prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  


The evidence does not establish a factual need for aid and 
attendance.  The appellant is able to dress herself without 
assistance.  The medical examiner, in September 1997, January 
1998 and in August 1998, reported that she performed all of 
her own self-care.  Although the appellant is competent to 
report what she needs help with, the Board is persuaded by 
what she has reported to the examiner on three occasions.  
Furthermore, the objective opinion of the examiner as to her 
ability to perform these tasks is of greater probative weight 
when balanced against the appellant's lay statements.  The 
examiner is a disinterested and trained professional.  

Although her form of ambulation, with a cane impedes her 
mobility, the appellant is still able to ambulate.  This does 
not rise to a level of immobility that prevents her from 
protecting herself.  Likewise this evidence does not 
demonstrate that she is bedridden.  The competent examiner 
who has conducted examinations that identified all of her 
most limiting disabilities has determined that the appellant 
is not in need of regular aid and attendance.  The Board 
finds that the preponderance of the evidence is against a 
claim for special monthly pension based on the need for aid 
and attendance and it is denied.

The Board has considered the appellant's housebound status.  
None of the medical examiners have found her housebound.  The 
examiner, in September 1997, January 1998 and in August 1998, 
reported that she was able to walk in and out of her home 
unassisted.  Therefore, the preponderance of the evidence is 
against a claim for special monthly pension based on 
housebound status.  There is no doubt to be resolved.


ORDER

Special monthly pension based on the need for regular aid and 
attendance is denied.  Special monthly pension is by reason 
of being housebound is denied.  




		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals

 

